Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-9 have been submitted for examination
Claims 1-9 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 and 3 of commonly owned patent no. 10/700,705. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm
Instant application
Clm
US Patent no.
10/700,705
1









obtaining, first one or more subchannels of the plurality of subchannels corresponding to one or more shortened bits; 
determining second one or more subchannels of the plurality of subchannels corresponding to one or more information bits; 
determining third one or more subchannels of the plurality of subchannels corresponding to one or more check frozen bits; 
determining fourth one or more subchannels of the plurality of subchannels corresponding to one or more frozen bits, wherein reliabilities of the second one or more subchannels and the third one or 




































2






3



















obtaining, by a communication device,  a subchannel corresponding to a to-be-punctured bit or a to-be-shortened bit; 

determining that a subchannel corresponding to a frozen bit that is different from the subchannels corresponding to the information bit and the check frozen bit and the subchannel corresponding to the to-be-punctured bit or the to-be-shortened bit, 
wherein reliability of the subchannels corresponding to the information bit and the check frozen bit is higher than reliability of the subchannel corresponding to the frozen bit; 
performing, according to the subchannels corresponding to the information bit and the check frozen 
The method according to claim 1, wherein reliability of a subchannel corresponding to the information bit is lower than reliability of a subchannel corresponding to the check frozen bit.

The method according to claim 1, wherein the subchannels include a plurality of subchannels corresponding to check frozen bits, and wherein reliabilities of the plurality of subchannels corresponding to the check frozen bits are lower than reliability of a subchannel corresponding to the information bit.



sending the rate matched



2.	Similarly, Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 and 3 and 4 of commonly owned patent no. 10/700,705. Although the conflicting claims are not identical, they are not patentably distinct from each other.
3.	Similarly, Claims 4-6  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-8  of commonly owned patent no. 10/700,705. Although the conflicting claims are not identical, they are not patentably distinct from each other.
4.	Similarly, Claims 7-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12  of commonly owned patent no. 10/700,705. Although the conflicting claims are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112